DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "original hydrophobicity" in step 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 are rejected for their dependence on Claim 1. Dependent claims 2-9 are rejected based on their dependency from claim 1. 
Further regarding Claim 1, the term “low heat conductivity” and “high hydrophobicity” is a relative term which renders the claim indefinite. The terms are not defined by the claim, the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation pH value: 2 - 3, and the claim also recites pH value: 2.4 - 2.6 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 6, it is unclear whether alcohol solvent required is inclusive of ethanol, isopropanol, or methanol, or if the list is inclusive to ethanol or a mixture of isopropanol and methanol. Thus, the claim is rendered indefinite.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
The closest identified prior art identified in a prior art search for the instant invention is JP-2012091943A, referred to herein as JP ‘943. JP’943 discloses a method for producing a hydrophobic aerogel of the same nature as the instant invention, detaining in an embodiment the 
The prior art does not teach or suggest, as the instant invention claims, "a manner of continuously circulation filtration" for operation of adding solvent, wherein a liquid inlet from a liquid pipe above the reaction container internally containing the wet gel communicates with the reaction container, and a bottom of the reaction container is disposed with a discharge pipe via a discharge outlet, and the discharge outlet is disposed with a filtration device, and the discharge pipe communicates with a solution storage tank, and a power source is disposed between the solution storage tank and the liquid pipe, and the power source has effect of sucking the discharge pipe and pushing the liquid pipe, and proper content solution is stored in the solution storage tank, and with effect of the power source, solution is circulated in the reaction container, the discharge pipe, the solution storage tank, the power source and the liquid pipe, and the water content (for the first stage) or the alcohol solution (for the second stage) contained within the wet gel is separated and removed. While the prior art does disclose a two-phase solvent replacement step in the same way as the instant invention, it does not disclose any kind of system for the optimization or recycle of solvent in the solvent recovery step. Given this, such subject matter is found by the Examiner to be novel and non-obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736